Title: Charles Yancey to Thomas Jefferson, 13 February 1817
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir
            Richmond 13th of February 1817
          
          we are yet in Session & I am truly tired of debating I have waited thus long before I have acted on the Contemplated turnpike from Rockfish Gap to Lewis’s ferry the people of Charlottesville have directed me to fix a Deposit at Lewis’s ferry for them as a place lower down would Subject them to additional expence we have talked of turnpiking to each each ford but as the An Road to Secretaries ford is not an established one I do not know whether the Court assemley will do it or not. I however dispair of either this Session I am however very Critically Situated as the people of Charlottesville & north & west of that Seem Anxious to fix a place of deposit at Lewis’s ferry alledging that this would not prevent the road from being turned down the River which I believe to be the nearest Road & Shall Certainly State it So to the house the people or Members of the west Seem to be for the ferry. Messrs Thweat & Baker have often asked of me to postpone this affair & Said they wished to attend the Comee which have been Summoned five or Six times but they never attended but once & the Comee being all personally Acquainted Seem to be in favor of the ferry for a Deposit & accordingly directed a report to the house which is now before them. I had never heard of Your application to the Court to turn the Road untill the petition to establish the turn pike had been presented. the convention bill has been rejected by the Senate 12 to 9. I am respectfully Your mo ob Hble Sert
          Charles Yancey
        